Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2022 has been entered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
 32. (Currently Amended) The keyboard of claim 3, 
wherein the mental state determination circuit of the keyboard is configured to determine whether the user is feeling calm or frustrated; and 
wherein the controller of the keyboard is configured to control the at least one light source of the backlight of the keyboard according to a first manner when the mental state determination circuit determines that the user is feeling calm and according to a second manner, different from the first manner, when the mental state determination circuit determines that the user is feeling frustrated, as the user progresses through the game, thereby enabling the mental state of the user to be observable from the keyboard as the user progresses through the game.
35. (Currently Amended) A system comprising: 
a first keyboard comprising: 
a first receiver, the first receiver of the first keyboard configured to receive a first user data based on an electroencephalography measurement of a first user playing a game, 
a first backlight comprising at least one light source, and 
a first controller configured to control the at least one light source of the first backlight of the first keyboard based on the first user data of the first user, as the first user progresses through the game; and 
a second keyboard comprising: 
a second receiver, the second receiver of the second keyboard configured to receive a second user data based on an electroencephalography measurement of a second user playing the game that is also being played by the first user with the first keyboard, 
a second backlight comprising at least one light source, and 
a second controller configured to control the at least one light source of the second backlight of the second keyboard based on the second user data of the second user, as the second user progresses through the game; 
whereby the first user data and the second user data of the first user and the second user keyboard and the second keyboard backlight and the second backlight user and the second user 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the combination of the Matsuoka (US 2014/0035818) in view of Pradeep et al. (US 2012/0083668) and Palsson et al. (US Patent No. 6450820) references. Which while in combination teach a keyboard and method wherein a receiver receives user data based on EEG measurements while the user is playing a game, a backlight with a light source, a controller that controls the backlight based on the EEG data they fail to teach all of this incorporated into the structure of a keyboard. This distinguishes the claimed invention over the prior art and allows for a system that gives a viewer insight into the mental state of a player while the player is playing a game.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791